 
 

 

 

GGERSTMAN SCHWARTZ"

ATTORNEYS A T LAW

 

April 16, 2021

VIA E-FILE

Hon. Steven I. Locke

United States District Court Judge
Eastern District of New York

100 Federal Plaza

Central Islip, NY 11722

Re: — United States v. Singh
Magistrate Docket No. 20-326
Dear Judge Locke:

The above-referenced Defendant, Amardeep Singh (hereinafter “Mr. Singh”),
respectfully requests that this Court modify his deferred prosecution agreement (the
“Agreement”) to amend the current period of Pretrial Services supervision from 24 months, to 6
months, and/or for further relief as this Court deems just and proper.

On April 24, 2020, a criminal complaint was filed in the Eastern District of New York
alleging the commission of an offense against the United States, to wit: unlawful accumulation
of designed material, in violation of Title 50, United States Code, Sections 4512 and 4513. After
a thorough investigation, on September 8, 2020 the United States Attorney’s Office filed the
aforementioned agreement as it was determined that the interest of the United States and Mr.
Signh’s interest would best be served by deferring prosecution in this District for a period of 24

months.

During the past 7 months, Mr. Singh has complied with all terms and conditions of the
agreement, to wit:

a. Mr. Singh accepted and acknowledged responsibility for his behavior.

b. Mr. Singh agreed to be supervised by the United States Pretrial Service Agency fora
period of 24 months, and has in fact been under their supervision for almost 7 months,
without any issue or reprimand.

c. Mr. Singh has not violated any federal, state, and/or local law.

d. Mr. Singh has only associated with law abiding persons.

GERSTMANSCHWARTZ.COM

 

1399 Franklin Avenue, Suite 200, Garden City, N.Y. 11530 oFFICE: 516.880.8170 FAX: 516.880.8171
 
 

 

 

GGERSTMAN SCHWARTZ"

ATTORNEYS A T LAW

e. Mr. Singh has permitted visits to his home and place of employment by the supervising
U.S. Pretrial Services Officer.

f. Mr. Singh has followed the advice and instructions of the supervising U.S. Pretrial
Services Officer.

g. Mr. Singh has reported to the U.S. Pretrial Services Officer as directed.

h. Mr. Singh has not used illegal drugs.

i. Mr. Singh has complied with the executed Stipulation, attached to the Agreement as “B”
regarding the disposition of personal protective equipment.!

Given the aforementioned, we respectfully request that this Court discharge Mr. Singh from

the supervision of the U.S. Pretrial Services Office, together with any further and different relief
as this Court deems just and proper.

Respectfully Submitted,

David M. Schwartz, Esq.
ee: Anthony Bagnuola
U.S. Attorney’s Office
Eastern District of New York
610 Federal Plaza
Central Islip, New York 11722

 

‘Mr. Singh has donated a total of $455,315.90 worth of personal protective equipment to
hospitals, health care providers, first responders, essential workers and/or other relevant persons.
entities or organizations.
